In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Rockland County, dated July 10, 1969, which denied their motion to dismiss the action for failure to serve a complaint (CPLR 3012, subd. [b]). Order reversed, without costs, and motion granted. The motion to dismiss the action was made after close to three years had elapsed since a demand was made for service of a copy of the complaint. The complaint was served after the motion was made. No acceptable justification has been offered for such an inordinate delay. Accordingly, we think that it was an improvident exercise of discretion for the Special Term to deny the motion (Kroner v. Flora, 35 A D 2d 835; Welsh v. Kaskell, 33 A D 2d 803; Kushniruk v. Gorezyca, 25 A D 2d 615). Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.